On October 30, 1992, this court placed respondent on probation for a period of one year, subject to the following conditions: (1) that his legal practice be supervised by attorney Kristin Hutchison; (2) that he continue to pay restitution to those injured by his professional misconduct and that he make periodic reports on the status of restitution to the Disciplinary Administrator’s office; and (3) that he continue to receive treatment for his sleep apnea condition from qualified professionals. In re Meyer, 251 Kan. 838, 840 P.2d 522 (1992).
This court finds that the Disciplinary Administrator has filed a probation report verifying that respondent has fully complied with all conditions imposed upon him by this court and recommending that respondent be discharged from probation.
Therefore, this court, having reviewed the files and recommendations of the Office of the Disciplinary Administrator, finds that respondent Darrell D. Meyer should be discharged from probation.
It Is Therefore Ordered that respondent is discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to respondent.